        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 1 of 26




Dana M. Johnson, Idaho Bar #8359
Wilderness Watch
P.O. Box 9623
Moscow, Idaho 83843
Tel: (208) 310-7003
danajohnson@wildernesswatch.org

Matthew K. Bishop, pro hac vice
Western Environmental Law Center
103 Reeder’s Alley
Helena, Montana 59603
Tel: 406-324-8011
bishop@westernlaw.org

Peter M.K. Frost, pro hac vice
Sangye Ince-Johannsen, applicant, pro hac vice
Western Environmental Law Center
120 Shelton McMurphey Blvd., Suite 310Boulevard, Ste. 340
Eugene, Oregon 97401
Tel: 541-359-3238
frost@westernlaw.org
sangyeij@westernlaw.org
tel: 541-359-3238 / 541-778-6626

Attorneys for Plaintiffs


                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 WILDEARTH GUARDIANS, et al.,                Case No. 1:19-cv-00203-CWD

        Plaintiffs,                         [PROPOSED] AMENDED AND
                                           SUPPLEMENTAL COMPLAINT
        v.

 U.S. FOREST SERVICE, et al.,

        Defendants.
         Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 2 of 26




1.     Plaintiffs WildEarth Guardians et al. (“, Wilderness Watch, Western Watersheds, and

Friends of the Clearwater (collectively, “Guardians”) hereby respectfully file this civil suit

seeking declaratory and injunctive relief. Defendant U.S. Forest Service (“Forest Service”) and

Defendant U.S. Fish and Wildlife Service (“Fish and Wildlife”) have violated and continue to

violate Section 7 of the Endangered Species Act (“ESA”) by failing to reinitiate and complete

consultation to ensure the Forest Service does not jeopardize the continued existence of grizzly

bears related to the use of bait to hunt black bears in national forests in Idaho and Wyoming. The

Forest Service has also violated and continues to violate Section 7 by making irreversible or

irretrievable commitment of resources that have the effect of foreclosing the formulation or

implementation of any reasonable and prudent alternative measures which would not violate

Section 7. The Forest Service has also violated and continues to violate Section 7 by issuing food

closure orders that exempt bear baiting in certain national forests. The Forest Service hasand

Fish and Wildlife have also violated Section 7 and the Administrative Procedure Act (“APA”) by

issuing special use authorizations that allow bear baiting in certain national forests. The

unlawfully rescinding a biological opinion related to Forest Service has also violated the

National Environmental Policy Act (“NEPA”) by failing to prepare a supplemental

analysisregulation of the environmental effects of its decision to authorize states to regulate the

use of bait to hunt black bears in national forests.

                                       Jurisdiction and Venue.

2.     The Court has jurisdiction over certain claims pursuant to the citizen suit provision of the

ESA, 16 U.S.C. § 1540(c) & (d), and over other claims because they involve a federal question.

28 U.S.C. § 1331.
                                                                                                      1
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
           Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 3 of 26




3.        On December 19, 2018, Guardians served the Forest Service and Fish and Wildlife with

requisite notice of intent to sue under Section 11 of the ESA for failing to reinitiate consultation

under Section 7. More than 60 days have elapsed since the Forest Service and Fish and Wildlife

received notice. Subsequently, on

4.        On April 3, 2019, Guardians served the Forest Service and Fish and Wildlife with

supplementary notice of intent to sue under Section 11 of the ESA, detailing additional reasons

why reinitiation of consultation is required, and notifying them of other potential claims. More

than 60 days have elapsed since the Forest Service and Fish and Wildlife received supplementary

notice.

5.        On August 6, 2020, Guardians served the Forest Service and Fish and Wildlife with

notice of intent under Section 11 of the ESA, notifying them that their rescission of the

biological opinion was unlawful. More than 60 days have elapsed since the Forest Service and

Fish and Wildlife received that notice.

6.        The relief Guardians seeks is authorized by the ESA, the Declaratory Judgment Act, and

the Administrative Procedure Act (“APA”). 16 U.S.C. § 1540; 28 U.S.C. §§ 2201 & 2202; 5

U.S.C. § 706(2)(A) & (D).

37.       Venue is proper in this Court pursuant to 16 U.S.C. § 1540(g)(3)(A) and 28 U.S.C. §

1391(e), and acts complained of herein occurred in this district.

48.       Final agency action that is subject to judicial review exists under the APA. 5 U.S.C. §

704; 5 U.S.C. § 551(13).

                                                Parties.

59.       Plaintiff WildEarth Guardians is non-profit conservation group with offices in Santa Fe,
                                                                                                       2
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 4 of 26




New Mexico; Denver, Colorado; Missoula, Montana; Portland, Oregon; and Tucson, Arizona.

Guardians’ mission is to protect and restore wildlife, wild places, and wild rivers in the West. Its

mission encompasses ensuring the long-term survival and recovery of grizzlies bears in the

contiguous United States, including in Idaho and Wyoming. Guardians has over 4,500 members.

Many of Guardians’ members live in or visit Idaho, or live in or visit Wyoming. Some of

Guardians’ members are hunters. Guardians’ members have been, and continue to be, injured by

the Forest Service’s allowance of black bear baiting on national forests in Idaho and Wyoming,

by the Forest Service’s and Fish and Wildlife’s failure to reinitiate and complete consultation as

to the effects on grizzly bears of black bear baiting, and by the Forest Service’s failure to prepare

a supplemental environmental analysis of those effects. Guardians’ members’ injuries are based

on professional, educational, inspirational, personal, aesthetic, and recreational interests. The

Forest Service and Fish and Wildlife have caused these injuries, and the Court can redress them.

610.   Plaintiff Western Watersheds Project (“Western Watersheds”) is a non-profit

conservation group headquartered in Idaho, with offices and staff in Idaho, Arizona, California,

Montana, Oregon, Wyoming, and Utah. Western Watersheds is dedicated to protecting and

conserving the public lands and natural resources of watersheds in the American West. Western

Watersheds has over 1,200 members. Some of the Western Watersheds’ members are hunters.

Western Watersheds’ staff and members use grizzly habitat in Idaho and in Wyoming for

recreation, scientific study, and aesthetic purposes, and will continue to do so in the future.

Western Watersheds’ members have been, and continue to be, injured by the Forest Service’s

allowance of black bear baiting on national forests in Idaho and Wyoming, by the Forest

Service’s and Fish and Wildlife’s failure to reinitiate and complete consultation as to the effects
                                                                                                      3
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 5 of 26




on grizzly bears of black bear baiting, and by the Forest Service’s failure to prepare a

supplemental environmental analysis of those effects. Western Watersheds’ members’ injuries

are based on professional, educational, inspirational, personal, aesthetic, and recreational

interests. The Forest Service and Fish and Wildlife have caused these injuries, and the Court can

redress them.

711.   Plaintiff Wilderness Watch is a non-profit conservation organization headquartered in

Missoula, Montana with offices in Idaho and Minnesota. Wilderness Watch’s mission is the

preservation and proper stewardship of lands and rivers in the National Wilderness Preservation

System and the National Wild and Scenic Rivers System, including protecting wildlife and

ecosystems in their natural, untrammeled state. Wilderness Watch has a long history of advocacy

to preserve the wilderness character of wilderness areas within Idaho and Wyoming, including

advocating to ensure wilderness-compatible hunting practices, protecting grizzly bear

populations, and re-establishing grizzly bears in the Selway-Bitterroot Wilderness and Bitterroot

grizzly ecosystem. Wilderness Watch has over 2,000 members, some of whom are hunters, and

many of whom live in or visit Idaho and Wyoming. Wilderness Watch’s staff and members

frequent grizzly habitat in Idaho and in Wyoming for recreation, scientific study, and aesthetic

purposes, and will continue to do so in the future. Wilderness Watch’s members have been, and

continue to be, injured by the Forest Service’s allowance of black bear baiting on national forests

in Idaho and Wyoming, by the Forest Service’s and Fish and Wildlife’s failure to reinitiate and

complete consultation as to the effects on grizzly bears of black bear baiting, and by the Forest

Service’s failure to prepare a supplemental environmental analysis of those effects. Wilderness

Watch’s members’ injuries are based on professional, educational, inspirational, personal,
                                                                                                    4
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 6 of 26




aesthetic, and recreational interests. The Forest Service and Fish and Wildlife have caused these

injuries, and the Court can redress them.

812.   Plaintiff Friends of the Clearwater (“Friends”) is a non-profit conservation organization

based in Moscow, Idaho. Friends is dedicated to protecting national forests and public lands of

the Clearwater River Basin and surrounding areas in north-central Idaho. Friends has actively

advocated to protect grizzlies through ending bear-baiting by sponsoring free public-education

presentations about the grizzly in Idaho, publishing articles about grizzlies and the impacts of

bear-baiting in its newsletter, gathering grizzly sightings information from the public agencies in

the region, producing letters and reports to agencies about the threat bear-baiting poses to

grizzlies, and participating in public-involvement processes that affect grizzlies and their habitat.

13.    Defendant U.S. Forest Service is a federal agency within the U.S. Department of

Agriculture. It is required to comply with all federal laws that relate to the national forest system.

914.   Defendant U.S Fish and Wildlife Service is a federal agency within the U.S. Department

of the Interior. It is required to comply with the ESA.

                                                Facts.

1015. The grizzly bear (Ursus arctos horribilis) is native to the contiguous United States. In the

early 1800s, an estimated 50,000 grizzly bears existed in the contiguous United States. In 1922,

thirty-seven separate grizzly bear populations existed in the contiguous United States. By 1975,

thirty-one of the thirty-seven populations in the contiguous United States had been extirpated.

1116. In 1975, Fish and Wildlife listed the grizzly bear in the contiguous United States as

threatened with extinction under the ESA. 40 Fed. Reg. 31,734 et seq. (July 28, 1975). In its

listing decision, Fish and Wildlife found that by 1975, grizzly bears in the contiguous United
                                                                                                     5
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 7 of 26




States were then “confined to isolated regions” in Montana, Idaho, and Wyoming. In its listing

decision, Fish and Wildlife found that the building of new roads and trails into formerly

inaccessible grizzly habitat resulted in making grizzlies “more accessible to legal hunters, illegal

poachers, human-bear conflicts, and livestock-bear conflicts.”

1217. Currently, grizzly bears in the contiguous United States are categorized as part of six

ecosystems. These include the Bitterroot ecosystem, the Cabinet-Yaak ecosystem, the Northern

Cascades ecosystem, the Northern Continental Divide ecosystem, the Selkirk ecosystem, and the

Greater Yellowstone ecosystem. The estimated population of grizzlies in each ecosystem varies.

Currently, an estimated 50 grizzly bears exist in the Cabinet-Yaak ecosystem. Currently, an

estimated 80 grizzlies exist in the Selkirk ecosystem. Currently, an estimated 1,100 grizzlies

exist in the Northern Continental Divide ecosystem. Currently, an estimated 717 grizzlies exist in

the Greater Yellowstone ecosystem. Currently, no grizzlies are estimated to exist in the

Bitterroot ecosystem.

1318. The Bitterroot ecosystem in Idaho is one of the largest contiguous blocks of federal land

in the contiguous United States. The core of the Bitterroot ecosystem includes two wilderness

areas. Until recently, no grizzlies were known to inhabit in the Bitterroot ecosystem. The

Bitterroot ecosystem could support more than 300 grizzly bears. Establishing a population of

grizzly bears in the Bitterroot ecosystem would contribute significantly to long-termto

conservation and recovery of the grizzly bear in the contiguous United States. A naturalphysical

pathway to establishing grizzly bears in the Bitterroot ecosystem is grizzly bears dispersing from

the Northern Continental Divide ecosystem. A naturalphysical pathway to establishing grizzly


                                                                                                   6
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
            Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 8 of 26




bears in the Bitterroot ecosystem is grizzly bears dispersing from the Greater Yellowstone

ecosystem.

14.        Currently, grizzly bears occupy larger areas in the contiguous United States than they did
when listed under the ESA in 1975. From 2004 to 2010, the estimated population of grizzly bears
in the Greater Yellowstone ecosystem increased 38 percent. From 2014 to 2016, the estimated
population of grizzly bears in the Greater Yellowstone ecosystem increased an additional 11
percent.
1519. Within the range of grizzly bears in the contiguous United States, two states allow

hunters to use bait to hunt black bears: Idaho and Wyoming. Grizzly bears and black bears share

habitat in national forests in Idaho and Wyoming. The Forest Service has discretion whether to

allow use of bait to hunt black bears in national forests, including in Idaho and Wyoming. The

Forest Service has discretion whether to prohibit use of bait to hunt black bears in national

forests, including in Idaho and Wyoming.. Grizzly bears and black bears share habitat in national

forests in Wyoming.

1620. The Forest Service has discretion whether to allow use of bait to hunt in national forests.

The Forest Service has discretion whether to prohibit use of bait to hunt in national forests. The

Forest Service has discretion whether to place conditions on use of bait to hunt in national

forests.

21.        Some black bear hunters who hunt in national forests in both Idaho andor Wyoming use

bait to hunt black bears. Some black bear hunters use bait including breads, doughnuts, or dog

food mixed with syrup. Some black bear hunters place bait in perforated barrels. Some black

bear hunters who use bait pour grease on the ground around the bait site, so black bears will step


                                                                                                     7
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
         Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 9 of 26




in the grease and leave scent trails for other black bears to cross and follow to the bait site.

Grizzly bears may smell or detect bait used for hunting from a distance of up to 10 miles.

17.    Until22.        Through the early 1990s, eleven states, including Idaho and Wyoming,

authorized hunters to use bait. From the 1960s through 1992, the Forest Servicesome national

forests required a hunter or outfitterboth individual hunters and commercial guides who served

hunters to obtain a special use permit to use black bait. The Bridger-Teton, the Bighorn, and the

Shoshone National Forests in Wyoming include grizzly bear bait in national forests. habitat.

Through 1992, at least these three national forests required hunters and guides to obtain special

use permits to use bait, or issued closure orders to prohibit use of bait in certain areas.

23.    In March, 1992, the Regional Foresters for the Intermountain Region and the Rocky

Mountain Region issued a joint closure order related to black bear baiting in national forests in

Wyoming. The joint closure order prohibited black bear baiting in national forests in Wyoming

unless baiting complied with the requirements of the closure order related to placement and

disposal of bait. Subsequently, the Regional Foresters rescinded the closure order, and

resumedand Intermountain Regions decided to discontinue requiring special use permits for non-

commercial hunting using bait in national forests in Wyoming. In March 1992, the Regional

Foresters for the Rocky Mountain and Intermountain Regions issued a joint closure order

prohibiting black bear baiting in national forests in Wyoming. except where allowed, and with

certain conditions.

18.    In 24. On February 19, 1993, the Forest Service preparedissued an Environmental

Assessment (“EA”) under NEPA to evaluate its black certain effects of the use of bait in national

forests. The proposed action in the 1993 EA is that the Forest Service, through a Memorandum
                                                                                                    8
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 10 of 26




of Understanding (“MOU”) with the Wyoming Game and Fish Commission, would regulate

noncommercial bear baiting on National Forest System lands through State Game Regulations.

The 1993 EA requires mitigation measures for all alternatives. The mitigation measures include

no bear baiting in the grizzly bear baiting policies in Wyoming. Inrecovery zone. The mitigation

measure include no bear baiting outside of the grizzly bear recovery zone where the Forest

Service prohibits improper storage of food in grizzly bear habitat.

25.    In March 1993, the Forest Service prepared a Biological Evaluation under Section 7(a)(2)

of the ESA to evaluateassess whether its black bear baiting policies in Wyoming would

jeopardize the continued existence of the proposed alternative in the EA would affect ESA-listed

species, including grizzly bears. On April 6, 1993, the Forest Service requested consultation with

Defendant U.S. Fish and Wildlife Service (“Fish and Wildlife”) under ESA Section 7(a)(2) to

obtain its opinion as to the effects of its actions on ESA-listed species.

19.    In26. Between 1967 and 1993, five grizzlies were killed at black bear bait sites in

Wyoming.

27.    On April 14, 1993, Fish and Wildlife issued a Biological Opinion asrelated to the effects
on grizzly bearsForest Service administration of the black bear baiting alternatives in the 1993
EA. In the Biological Opinion, Fish and Wildlife found that noneplacement of the black bear
baiting alternatives would jeopardize the continued existencebaits on Forest Service lands in
Wyoming for the purpose of grizzly bears. In the Biological Opinion, Fish and Wildlife found
there is a “remote possibility” that a grizzly bear may be taken as a result of black bear baiting in
Wyoming.
20.    hunting. In the Biological Opinion, Fish and Wildlife specified conservation

recommendations to minimize or avoid adverse effects of the proposed action on grizzly bears.
                                                                                                    9
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
          Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 11 of 26




Fish and Wildlife recommended that the Forest Service consider “closing all areas known to be

used regularly by grizzly bears to all black bear baiting.”. Fish and Wildlife also recommended

that the Forest Service use “emergency closure orders to close smaller, more specific areas to

baiting when a grizzly bear has been verified in an area otherwise open for baiting.”.

2128. The Biological Opinion is accompanied by an Incidental Take Statement. The Incidental

Take Statement specifies terms and conditions to minimize the potential take of grizzly bears due

to baiting on national forests in Wyoming. One condition is to eliminate the use of processed

human, livestock, or pet foods, and fruits and vegetables produced for human consumption as

bear baits in any areas regularly used by grizzly bears. One condition is to eliminate the

requirement that hunters, outfitters, or guides who report a grizzly bear on a legally placed bait

remove the bait. The Incidental Take Statement establishes an amount or extent of authorized

incidental take. The Incidental Take Statement authorizes no incidental take of grizzly bears due

to the use of bait in national forests. The Incidental Take Statement provides that “no incidental

take is authorized. Should anyif a single such take occurs, the [Forest Service] must reinitiate

consultation with the [Fish and Wildlife] Service and provide the circumstances surrounding the

take.”.

2229. The Forest Service and the State of Wyoming entered into an MOU related to the use of

bait in national forests in Wyoming. The Forest Service implemented a closure order prohibiting

the use of bait for black bear hunting in the grizzly bear recovery zone. The Forest Service

implemented a closure order prohibiting the use of bait in food restriction areas on the Wind

River Ranger District, Shoshone National Forest, Wyoming. The Forest Service implemented a


                                                                                                     10
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 12 of 26




closure order prohibiting hunting of black bears with non-natural baits in grizzly habitat in

Wyoming not covered by other closure orders.

30.    In April 1993, the Forest Service issued a Decision Notice selecting the preferredunder
NEPA to adopt an alternative from the 1993 EA, which was to transfer regulation of baiting to
the State of Wyoming.
23.    In May, 1993. Subsequently, the Forest Service rescinded the 1993 Decision Notice. The

Forest Service’s rescission of the Decision Notice did not change the effect of the Forest

Service’s prior closure orders. The Forest Service’s prior closure orders remain in effect.

24.    In 1995, the Forest Service prepared another EA, this time to evaluate a proposed
national policy and three other alternatives related to use of bait for hunting in national forests.
The national policy states that the use of bait for taking resident game in national forests is a
hunting practice. The national policy generally allows states to determine whether bait can be
used in hunting in national forests. The national policy discontinues the use of special use
permits to regulate the use of bait to hunt black bears in national forests. The national policy
allows the Forest Service to determine, on a site-specific basis, that a restriction or prohibition on
the use of bait for black bear hunting is appropriate. Among the factors to determine whether a
restriction or prohibition on use of bait is appropriate is a conflict with federal law, such as the
ESA. The mechanism for the Forest Service to restrict or prohibit use of bait is a closure order.
25.    The 1995 EA states that “the effects of baiting are most significant for grizzly bears,
which are listed as a threatened species.” The 1995 EA states that “baiting for black bears is
prohibited in nearly all occupied grizzly habitat” in the contiguous United States. The 1995 EA
states that “[t]he vast majority of occupied grizzly bear habitat is closed to baiting in Wyoming,
Washington, and Idaho.” The 1995 EA states that “[t]he Forest Service and the States share the
concern about baiting for black bears in grizzly habitat. Nearly all of the occupied grizzly habitat
has been closed to bear baiting and the small portion that has not has special requirements and
                                                                                                       11
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 13 of 26




education programs for hunters.” The 1995 EA concludes that the new national baiting policy
“provides for the protection of all threatened and endangered species,” including grizzly bears.
26.    When the Forest Service issued the 1995 EA, the State of Wyoming prohibited using
baits to hunt black bears in the designated recovery area for grizzly bears in the state. When the
Forest Service issued the 1995 EA, the State of Wyoming prohibited using baits to hunt black
bears in management area 25 (North Absaroka) and management area 26 (South Absaroka).
27.    Currently, the31.       Between 1993 and 1994, the Forest Service closed to baiting an

area on the Greybull District, Shoshone National Forest. In March, 1994, the Forest Service

issued an order prohibiting the hunting of black bear with the use of any bait within the grizzly

bear recovery area. In March, 1994, the Forest Service prohibited the hunting of black bear with

the use of bait in areas under a food storage restriction order. In March, 1994, the Forest Service

prohibited the use of non-natural baits in any area occupied by grizzly bears and not covered by

provisions of the order related to the grizzly bear recovery area and food storage order .

32.    In April 1994, the Forest Service published an interim national policy that generally

leaves to states whether to authorize bait in national forests, subject to oversight and regulation

by the Forest Service. In March 1995, the Forest Service prepared an EA to consider

permanently adopting the national policy.

33.    Staff from Fish and Wildlife and the Forest Service traded or circulated comments on

draft revisions to the proposed national policy.

34.    On February 13, 1995, the Forest Service wrote Fish and Wildlife that it was in the

process of preparing a national policy on the use of bait in national forests.

35.    On February 27, 1995, Fish and Wildlife wrote a response to the Forest Service’s

February 13, 1995 letter. Fish and Wildlife stated that it had “reviewed the proposed policy and
                                                                                                      12
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 14 of 26




our biological opinion of April 14, 1993, concerning black bear baiting on National Forest

Service lands in Wyoming. We believe that the two documents are compatible (I.e., neither

document requires actions that are inconsistent with the other document).”

36.    In or around March, 1995, the Forest Service sent an undated letter to Fish and Wildlife

related to the use of bait in national forests. On March 14, 1995, Fish and Wildlife wrote a letter

in response to the undated Forest Service letter.

37.    On March 20, 1995, the Forest Service adopted the national policy as a rule.

38.    The State of Wyoming prohibits the use of bait to hunt black bears in wilderness areas in

national forests. Currently, theThe State of Wyoming prohibits the use of bait to hunt black bears

in the primary conservation area for grizzly bears. The primary conservation area for grizzly

bears is equivalent to the recovery area for grizzly bears. Currently, theThe State of Wyoming

prohibits the use of bait in certain black bear hunt areas. Currently, theThe State of Wyoming

does not prohibit the use of bait to hunt black bears in all parts of national forests in Wyoming

that grizzlies inhabit. Currently, theThe State of Wyoming does not prohibit the use of bait to

hunt black bears in all parts of national forests in Wyoming where grizzlies may be present.

Currently, theThe State of Wyoming authorizes the use of bait to hunt black bears in parts of the

demographic monitoring area for grizzly bears.

28.    Currently, the39.       The State of Idaho prohibits the use of bait to hunt black bears in

certain game management units that grizzly bears inhabit. Currently, theThe State of Idaho

prohibits the use of bait to hunt black bears in certain game management units where grizzly

bears may be present. Currently, theThe State of Idaho does not prohibit the use of bait to hunt

black bears in certain game management units or other areas that grizzly bears may inhabit.
                                                                                                     13
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
         Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 15 of 26




Currently, theThe State of Idaho does not prohibit the use of bait to hunt black bears in certain

game management units or otherall areas where grizzly bears may be present. Currently,

theinhabit. The State of Idaho does not prohibit the use of bait to hunt black bears in designated

wilderness. The use of bait to hunt black bears occurs in designated wilderness in the State of

Idaho.

2940. The State of Idaho authorizes the use of bait to hunt black bears in potential grizzly bear

habitat in national forests between the Greater Yellowstone ecosystem and the Bitterroot

ecosystem. The State of Idaho authorizes the use of bait to hunt black bears in grizzly bear

habitat in national forests between the Northern Continental Divide ecosystem and the Bitterroot

ecosystem.

30.      In January, 2010, the41.      The Caribou-Targhee National Forest in Idaho and

Wyoming, adjoinings Yellowstone and Grand Teton National Parks to the south and west, . In

January, 2010, the Caribou-Targhee National Forest issued a food closure order for certain areas

of the Fforest from March 1 to December 1, annually. The food closure order generally prohibits

“[p]ossessing or storing any food or refuse, except as specified in this Order.” The food closure

order exempts “[p]ersons in the act of placing black bear baits for the lawful purpose of hunting

black bears under state law and regulation.” Grizzly bears inhabit areas subject to the food

closure order.

31.      In September, 2011, the42.    The Idaho Panhandle National Forest in Idaho, includes

lands between the Northern Continental Divide ecosystem and the Selway-Bitterroot ecosystem .

In September, 2011, the Idaho Panhandle National Forest issued a food closure order for certain

areas in the forest. The food closure order provides that no person shall provide food of any kind
                                                                                                    14
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 16 of 26




to any wildlife species. The food closure order provides that “[p]ersons with a permit specifically

authorizing the otherwise prohibited act or omission” are exempt from the order. Grizzly bears

inhabit areas subject to the food closure order.

32.    43.      The Bridger-Teton National Forest in Wyoming borders Grand Teton National

Park to the southeast. The Shoshone National Forest in Wyoming borders Grand Teton and

Yellowstone National Parks to the east. In June, 2016, the Bridger-Teton National Forest in

Wyoming, bordering Grand Teton National Park to the southeast, and the Shoshone National

Forest, bordering Grand Teton and Yellowstone National Parks to the east, in Wyoming issued a

food closure order. The food closure order provides that “[a]ll food and refuse must be

acceptably stored or acceptably possessed during daylight hours.” The food closure order

exempts from its provisions “[p]ersons in the act of placing black bear baits for the lawful

purpose of hunting black bears under state law and regulation.” Grizzly bears inhabit areas

subject to the food closure order.

33.    Since44.        The Forest Service has issued other food closure orders for areas in

national forests that may be inhabited by grizzly bears, and has exempted bait for hunting from

those orders.

45.    From 2006 to 2018, hunters have killed approximately 25,70032,343 black bears in

Idaho. Approximately 10,050 ofOf these black bears, 13,292 were killed at bait sites. Hunters

used bait to take black bears on the Idaho Panhandle National Forest in Idaho. Hunters used bait

to take black bears on the Caribou-Targhee National Forest in Idaho.

3446. In 2017, hunters killed 467 black bears in Wyoming. The State of Wyoming allows black

bears to be hunted in a fall season. The State of Wyoming allows black bears to be hunted in a
                                                                                                  15
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 17 of 26




spring season. Approximately 24%one-fourth of the black bears taken during the fall black bear

hunting season in Wyoming weare taken using bait. Approximately 80% of the black bears taken

during the spring hunting season are taken using bait. Black bears emerging from hibernation are

attracted to bait. Hunters have taken black bears using bait in the Shoshone National Forest in

Wyoming. Hunters have taken black bears using bait in the Bridger-Teton National Forest in

Wyoming.

3547. On May 5, 1996, a licensed hunter seeking black bears and using bait shot and killed a

grizzly bear in the Shoshone National Forest near Dubois, Wyoming.

3648. On May 6, 2000, a licensed hunter seeking black bears shot and killed a grizzly bear near

Deer Creek in the Shoshone National Forest in Wyoming.

3749. On May 8, 2000, a licensed hunter seeking black bears and using bait shot and killed a

grizzly bear near Owl Creek in the Shoshone National Forest in Wyoming.

3850. On April 24, 2001, a licensed bow hunter seeking black bears and using bait shot and

killed a grizzly bear in Rock Springs Canyon in Wyoming.

3951. On June 9, 2002, a licensed hunter seeking black bears shot and killed a grizzly bear in

the Leidy Creek drainage in the Bridger-Teton National Forest in Wyoming.

4052. On May 26, 2003, a licensed hunter seeking black bears and using bait shot and killed a

grizzly bear near Middle Fork Owl Creek in the Shoshone National Forest in Wyoming.

4153. On May 1, 2004, a licensed hunter seeking black bears and using bait shot and killed a

grizzly bear on state lands near Grass Creek in Wyoming.




                                                                                                  16
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 18 of 26




4254. On May 10, 2004, a licensed hunter seeking black bears and using bait shot and killed a

grizzly bear near Sweeney Creek in Elkheart Park on Bureau of Land Management lands in

Wyoming.

4355. On May 4, 2006, a licensed hunter seeking black bears and using bait shot and killed a

grizzly bear near the South Fork of Owl Creek on private land in Wyoming.

4456. On May 28, 2007, a licensed hunter seeking black bears and using bait shot and killed a

grizzly bear on Dutch Joe Creek in the Bridger-Teton National Forest in Wyoming.

4557. On September 3, 2007, a licensed hunter seeking black bears and using bait shot and

killed a grizzly bear in the North Fork Clearwater River watershed in what was then the Nez

Perce-Clearwater National Forests in Idaho. The site of the killing is outside of the grizzly bear

recovery area. This was the first grizzly bear that had been verified since 1946 in the Bitterroot

ecosystem.

4658. On May 7, 2008, a licensed hunter seeking black bears shot and killed a grizzly bear in

the North Fork Shoshone drainage in the Shoshone National Forest in Wyoming.

4759. On May 25, 2008, a licensed hunter seeking black bears shot and killed a grizzly bear

near Cliff Creek in the Bridger-Teton National Forest in Wyoming.

4860. On May 27, 2008, a licensed hunter seeking black bears shot and killed a grizzly bear

near the Clarks Fork River in the Shoshone National Forest in Wyoming.

49.    On May 25, 2008, a licensed hunter seeking black bears shot and killed a grizzly bear
near Cliff Creek in the Bridger-Teton National Forest in Wyoming.
5061. On May 24, 2009, a licensed hunter seeking black bears shot and killed a grizzly bear

near Newton Creek in the Shoshone National Forest in Wyoming.

                                                                                                     17
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 19 of 26




5162. On June 14, 2008, a licensed hunter seeking black bears shot and killed a grizzly bear

near Reef Creek in the Shoshone National Forest in Wyoming.

5263. On August 26, 2009, a licensed hunter seeking black bears shot and killed a grizzly bear

in the Deadman Creek drainage in the Bridger-Teton National Forest in Wyoming.

5364. On May 13, 2010, a licensed hunter seeking black bears shot and killed a grizzly bear on

state lands near Grass Creek in Wyoming.

5465. On May 7, 2014, a licensed hunter seeking black bears shot and killed a grizzly bear just

off Cave Falls Road in the Caribou-Targhee National Forest in Idaho.

5566. On September 30, 2015, a licensed hunter seeking black bears and using bait shot and

killed a grizzly bear on a private land inholding inadjacent to the Idaho Panhandle National

Forest in Idaho. The grizzly bear was radio-collared. The grizzly bear had been

reintroducedtransplanted into the area from the Cabinet-Yaak subpopulationecosystem in

northwestern Montana, and had moved into Idaho.

5667. On May 5, 2016, a licensed hunter seeking black bears shot and killed a grizzly bear

along Timber Creek in the Caribou-Targhee National Forest in Wyoming.

5768. On September 9, 2016, a licensed hunter using a bow and seeking black bears shot and

killed a grizzly bear along the Wind River in the Shoshone National Forest in Wyoming.

5869. These incidents are under-inclusive of grizzly bears shot and killed over black bear bait in

national forests in Idaho and Wyoming, because some deaths are not reported.

5970. In 2018, a grizzly bear from the Cabinet Mountains in Montana crossed the Clark Fork

River. On September 9, 2018, this grizzly bear was reported at a black bear baiting site on

private land in Idaho. Federal and state wildlife agencies removed the grizzly bear and released it
                                                                                                 18
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 20 of 26




into the Cabinet Mountains in Montana. The grizzly bear later returned to the same black bear

baiting site. It was reported at the site on September 13, 2018. The grizzly bear then returned to

Montana.

71.     In 2018, Idaho Fish and Game removed one grizzly bear in eastern Idaho documented to

be attracted to or dependent on human food sources. Separately, in 2018, Idaho Fish and Game

killed one grizzly bear in eastern Idaho that had become attracted to or dependent on human food

sources.

72.     In June, 2019, a grizzly bear was discovered in the Kelly Creek drainage in the Nez
Perce-Clearwater National Forests in Idaho. The grizzly bear was seendiscovered by a licensed
hunter who was stocking a black bear bait site with food. The grizzly bear visited at least three
black bear baiting sites. The State of Idaho urged licensed black bear hunters to use caution when
selecting targets in the area.
60.        In July, 2019, the grizzly bear that was discovered in the Kelly Creek drainage migrated

into the Selway-Bitterroot Wilderness. The bear was seen heading south in the Cayuse Creek

drainage. This area is a part of the Bitterroot ecosystem.

61.     Readily available federal and state public73. Public records of grizzly bear mortalities

due to black bear hunting do not always identify precise locations of mortalities. Readily

available federal and state publicPublic records of grizzly bear mortalities due to black bear

hunting do not always identify whether each black bear hunter used bait.

62.     In 2018, a grizzly bear from the Cabinet Mountains in Montana crossed the Clark Fork
River. On September 9, 2018, this grizzly bear was reported at a black bear baiting site in Idaho.
Fish and Wildlife removed the grizzly bear. The grizzly bear later returned to the same black


                                                                                                     19
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 21 of 26




bear baiting site. It was reported at the site on September 13, 2018. The grizzly bear then
returned to Montana.
63.    In 2018, Idaho Fish and Game killed two grizzly bears in eastern Idaho that had become
attracted to or dependent on human food sources.
6474. Since 1995, significant new information demonstrates potential adverse impacts on

grizzly bears and black bears associated with the use of bait to hunt black bears. The best

available commercial and scientific data available demonstrate that baiting for black bears can

concentrate wildlife, which can spread disease and result in intra- and inter-specific aggression.

6575. Baiting for black bears can change grizzly movement and travel patterns.

6676. Baiting for black bears can influence grizzly denning behavior.

6777. Baiting for black bears can undermine grizzly habitat security.

6878. Baiting for black bears can result in a higher number of female grizzly bear mortality.

6979. Baiting for black bears can negatively affect non-target wildlife species.

7080. Baiting for black bears can create food conditioning in grizzly bears.

7181. Baiting for black bears can habituate grizzly bears to human sources of food and lack of

fear of humans, elevating the risk of human-bear conflict.

7282. Black bear bait is or can become potentially toxic to grizzly bears. Some black bear bait

candy contains Theobromine, which is toxic to bears, or becomes toxic with spoilage.

7383. The grizzly bear demographic monitoring area for grizzly bears in the contiguous United

States is larger geographically than the grizzly bear recovery area. Grizzly bears in the

contiguous United States are found on national forest lands in Idaho and Wyoming outside of the

grizzly bear demographic monitoring area. Grizzly bears have been observed or seen in areas

                                                                                                     20
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 22 of 26




outside of the grizzly bear recovery area and grizzly bear demographic monitoring area (see

attached map).

84.    On June 26, 2020, the Forest Service and Fish and Wildlife traded letters dated the same

day and agreed the Forest Service’s actions related to bear baiting in national forests in the 1990s

did not require consultation under Section 7(a)(2) of the ESA.

                                         Claims for Relief.

                               Claim One: Endangered Species Act.

7485. Guardians realleges all previous paragraphs.

7586. To comply with Section 7(a)(2) of the ESA, the Forest Service and Fish and Wildlife

must reinitiate and complete consultation where discretionary federal involvement or control

over the action has been retained or is authorized by law and new information reveals effects of

the action that may affect listed species in a manner or to an extent not previously considered. 16

U.S.C. § 1536(a)(2); 50 C.F.R. § 402.16(b). This requirement applies to both formal and

informal consultation. Forest Guardians v. Johanns, 450 F.3d 455, 458 (9th Cir. 2006). New

information exists that reveals effects of the action that may affect grizzly bears in a manner and

to an extent not previously considered in the Biological Opinion or the concurrence

letter.subsequent agency analyses. Among other things, studies published after the Biological

Opinion and concurrence show that black bear baiting can cause many harmful effects on grizzly

bears. The Forest Service and Fish and Wildlife have unlawfully failed to reinitiate and complete

consultation based on this and other new information.

7687. To comply with Section 7(a)(2) of the ESA, the Forest Service and Fish and Wildlife

must reinitiate and complete consultation where discretionary federal involvement or control
                                                                                                  21
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 23 of 26




over the action has been retained or is authorized by law and the amount or extent of taking

specified in the incidental take statement is exceeded. 16 U.S.C. § 1536(a)(2); 50 C.F.R. §

402.16(a). Forest Guardians v. Johanns, 450 F.3d 455, 458 (9th Cir. 2006). The amount and

extent of take of grizzly bears specified in the Incidental Take Statement for black bear hunting

using bait in national forests has been exceeded. The Forest Service and Fish and Wildlife have

unlawfully failed to reinitiate and complete consultation on this basis.

7788. After the Forest Service received the Biological Opinion, and after the Forest Service

rescinded the 1993 Decision Notice, the Forest Service implemented terms and conditions in the

Incidental Take Statement to minimize potential take of grizzly bears. In the context of

consultation as to the effects of the Forest Service’s issuance of the national policy in 1995, Fish

and Wildlife based its response as to jeopardy in part on its assessment in the Biological

Opinion. In the context of consultation as to the effects of the Forest Service’s issuance of the

national policy in 1995, Fish and Wildlife based its response as to the potential for take of grizzly

bears on the continuing efficacy, implementation, and requirements of the terms and conditions

in the Incidental Take Statement. Fish and Wildlife’s determination as to the effects on grizzly

bears of the national policy was based on the continuing efficacy and implementation of the

terms and conditions in the Incidental Take Statement.

89.    Federal agency action existed under Section 7(a)(2) of the ESA when the Forest Service

acted in 1993 related to the use of bait in national forests. Federal agency action existed under

Section 7(a)(2) of the ESA when the Forest Service entered into an MOU, and when it

implemented closure orders and other measures to prohibit or limit the use of bait in habitat for

grizzlies in national forests. Federal agency action existed under Section 7(a)(2) of the ESA
                                                                                                    22
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 24 of 26




when the Forest Service acted in 1995 related to the use of bait in national forests. Federal

agency action continues to exist as to implementation and monitoring of the national policy,

implementation of closure orders, and effects on grizzly bears. The agencies’ actions to seek to

rescind the Biological Opinion are unlawful.

90.    After consultation under Section 7(a)(2) of the ESA is complete, the ESA and its

implementing regulations provide the mechanism to modify or rescind a Biological Opinion:

reinitiating consultation. 50 C.F.R. § 402.16. The Forest Service and Fish and Wildlife violated

the ESA by rescinding the Biological Opinion without complying with procedural requirements.

Their actions are, among other things, “not in accordance with law,” 5 U.S.C. § 706(2)(A); “in

excess of statutory jurisdiction, authority, or limitations, or short of statutory right,” 5 U.S.C. §

706(2)(C); and/or “without observance of procedure required by law.” 5 U.S.C. § 706(2)(D).

91.    To comply with Section 7(d) of the ESA, after reinitiating consultation under Section

7(a)(2), the Forest Service shall make no irreversible or irretrievable commitment of resources

with respect to the agency action that has the effect of foreclosing the formulation or

implementation of any reasonable and prudent alternatives that would avoid violating Section

7(a)(2). 16 U.S.C. § 1536(d). This prohibition is in force during the consultation process and

continues until the requirements of Section 7(a)(2) are satisfied. 50 C.F.R. § 402.09. The Forest

Service has unlawfully violated Section 7(d) by making irreversible or irretrievable

commitments of resources related to black bear baiting that has the effect of foreclosing

formulation and implementation of reasonable and prudent alternatives, in the period before the

Forest Service and Fish and Wildlife have completed reinitiated consultation.

                          Claim Two: National Environmental Policy Act.
                                                                                                        23
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 25 of 26




78.    Guardians realleges all previous paragraphs.
79.    To comply with NEPA, the Forest Service must be alert to new information that may
alter the results of its original environmental analyses, and continue to take a hard look at the
environmental effects of its actions, even after a proposal has received initial approval. Since the
Forest Service issued EAs in 1993 and 1995, significant new information related to the effects of
black bear baiting on grizzly bears has arisen that is relevant to environmental concerns and the
proposed action and its impacts. 40 C.F.R. § 1502.9(c)(1)(i). The Forest Service has unlawfully
failed to prepare a supplemental analysis of its decisions to adopt the national policy related to
black bear baiting, and to issue certain closure orders.
                                           Relief Sought.

1.     Declare that the Forest Service and Fish and Wildlife have violated and continue to

violate Section 7(a)(2) of the ESA as alleged;

2.     Declare that     Vacate the Forest Service has violated and continues to violate Section 7

ofFish and Wildlife’s letters rescinding the ESA as allegedBiological Opinion and Incidental

Take Statement;

3.     Declare that the Forest Service has violated NEPA as alleged;
43.    Order the Forest Service and Fish and Wildlife to reinitiate and complete consultation

under Section 7(a)(2) of the ESA;

54.    Enjoin the Forest Service to issue closure orders for black bear baitingthe use of bait for

hunting in areas of national forests in Idaho and Wyoming where grizzly bears may be present.

65.    Grant such other relief that Plaintiffs may subsequently request and that this Court deems

just and appropriate.

       Date: July 19, 2019. October 26, 2020.                 Respectfully submitted,

                                                                                                     24
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
        Case 1:19-cv-00203-CWD Document 46 Filed 10/27/20 Page 26 of 26




                                               /s/ Peter M. K. Frost
                                               Peter M. K. Frost, pro hac vice
                                               Dana M. Johnson, ISB #8359
                                               Matthew K. Bishop, pro hac vice

                                               Sangye Ince-Johannsen, applicant, pro hac vice
                                               Attorneys for Plaintiffs




                                                                                                25
[Proposed] Amended and Supplemental Complaint, No. 1:19-cv-00203-CWD
